Citation Nr: 0411147	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35.  

3.  Entitlement to service connection for metastatic 
hepatocellular carcinoma due to herbicide exposure, for accrued 
benefits purposes.  

4.  Entitlement to service connection for bone cancer, secondary 
to hepatocellular carcinoma, for accrued benefits purposes.  

5.  Entitlement to service connection for adrenal gland cancer, 
secondary to hepatocellular carcinoma, for accrued benefits 
purposes.  

6.  Entitlement to service connection for hepatitis C, for accrued 
benefits purposes.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army from 
January 1967 to August 1969 and from June 1970 to November 1973.  
He died in June 2002; his spouse is the appellant in this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied service connection for the cause of the 
veteran's death and eligibility to Dependent's Educational 
Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35; the RO 
also denied service connection, for accrued benefits purposes 
only, for the following conditions: metastatic hepatocellular 
carcinoma due to herbicide exposure; for bone cancer, claimed as 
secondary to hepatocellular carcinoma; for adrenal gland cancer, 
claimed as secondary to hepatocellular carcinoma; and for 
hepatitis C.  The appellant cancelled a previously scheduled 
hearing before the Board without requesting rescheduling.




REMAND

In the judgment of the Board additional development is needed.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, the Board notes that the veteran was hospitalized by 
Stephen N. Schott, DO, in March 2002.  Although medical records 
have been received from Dr. Schott, there are no hospitalization 
records for that period of time.  In the interest of thoroughness, 
the RO should seek those hospitalization records or obtain 
clarification as to the existence of any additional records.  

Second, the appellant claims that her husband's cause of death was 
the result of hepatitis C that developed into liver cancer, and in 
the alternative, he had liver cancer as a result of exposure to 
Agent Orange in Vietnam.  She claims that all of the veteran's 
doctors indicate that his liver cancer was caused by hepatitis C 
and was incurred in Vietnam from his intravenous drug use at that 
time.  In the judgment of the Board, the duty to assist the 
appellant would be best served by permitting her another 
opportunity to submit any evidence not already of record.  The 
Board reminds the RO, however, that the claims for service 
connection for accrued benefits purposes must be adjudicated based 
on the evidence in the file at the date of death and not on any 
subsequently developed evidence. 38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2003).

Finally, during the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002), expanded VA's duty to notify and duty to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  While the appellant was 
provided notice of the VCAA with regard to several of her claims, 
she has not been informed of the evidentiary requirements 
regarding claims for service connection for accrued benefits 
purposes only or for DEA benefits under 38 U.S.C.A. Chapter 35; 
moreover, she has not been informed who should be responsible for 
submitting the evidence relating to those claims.   

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should communicate with the appellant and inform her of 
the evidentiary requirements and responsibilities for submitting 
relevant evidence pertaining to her claims for service connection 
for accrued benefits purposes for the following conditions: 
metastatic hepatocellular carcinoma due to herbicide exposure; for 
bone cancer, claimed as secondary to hepatocellular carcinoma; for 
adrenal gland cancer, claimed as secondary to hepatocellular 
carcinoma; and for hepatitis C, as delineated in the VCAA.

2.  After obtaining the appropriate release of information, the  
RO should obtain the inpatient, hospitalization treatment records 
and any other relevant medical records from March 2002 until his 
death.     

3.  The RO should request that the appellant submit any statements 
from doctors that are relevant to establishing  that the veteran's 
metastatic liver cancer was due to hepatitis C that he contracted 
in Vietnam.

4.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review all of the above 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  If the 
claims are denied, the appellant and her representative should be 
provided with a supplemental statement of the case (which will 
include citation to and discussion of all relevant laws and 
regulations) and an opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO is 
required to comply with all terms of a remand order from the 
Board.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



